Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 8 May 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen.
          The Hague May 8th: 1784.
        
        I am to take with me to Paris, a Quantity of Bills of Exchange, formerly accepted by me, in behalf of the United States and paid by Messrs: Fizeaux, Grand & Co. it is necessary that a List of these Bills should be made, before I sign a Receipt for them; and therefore, these are to request you, to speak to Mr: Fizeau upon the subject, and assist in making the List, or at least in examining and comparing it, that there may be no mistake; I shall call at Amsterdam, for the Bills the latter End of next Week, or beginning of the week after, at furthest.
        I am &c.
        
          P.S. I owe Mr: Holtzhey, Medallist for some Medals. will you be so good as to pay this, and send me the Receipt, and charge it to the United States as part of my Salary? One favour more: i: e: a List of the Sums, of Money, advanced to me, and payments for me, in Paris, London, or here since last July— This will be necessary for me to have in order to the settlement of my Account, with Congress or Mr: Barclay.
        
      